Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 				Reason for Allowance
Claims 1-5 and 8-9 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160187595 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein the first receptacle portion comprises a first insertion-stop surface that is in contact with an imaginary surface formed by end surfaces of optical fibers included in the first optical fiber bundle, and the second receptacle portion comprises a second insertion-stop surface that is in contact with an imaginary surface formed by end surfaces of optical 23fibers included in the second optical fiber bundle, and the first housing comprises an accommodation portion configured to allow the second housing to be seated, and the first housing of which cross section formed by a plane containing two vectors is 'L' shaped, wherein the two vectors include one formed in a direction in which the second housing is seated and the other one formed in a direction in which the first optical fiber bundle is received in the first housing in combination with the rest of the limitations of the base claim.  
 	Claims 5 and 8-9 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883